Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-14, 17-23, and 26-36 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20130232041 A1 to Nuggehalli does not expressly teach or render obvious the invention as recited in independent claims 13, 22, and 31.
The prior art teaches a system for integrating message content into a target data processing device, the target data processing device being configured to process an input data having a predefined data structure (i.e. fig. 4, para. [0050]), the system comprising: a messaging server (i.e. para. [0054]) configured to receive a message from a messaging client device (i.e. para. [0054]) executing a messaging application at the target data processing device (i.e. FIG. 14; para. [0065]), the message comprising the message content, wherein the messaging application comprises an application interface and an application (i.e. FIG. 14, para. [0065]); a file processing device (i.e. para. [0054]); and an orchestrator device configured to integrate a part of the message content into the target data processing device (i.e. para. [0054]): receive the part of the message content from the messaging server (i.e. the expense report system 106 sends the uploaded receipt image data 116 to receipt image processing services 110; para. [0054]); extract a non-structured file from the part of the message content (i.e. para. [0054]); transmit the non-structured file to the file processing device (i.e. para. [0054]); wherein the file processing device (i.e. para. [0054]) is configured to: transform the non-structured file into the description file comprising a set of predefined keys, at least some of the predefined keys being associated with one or more values (i.e. fig. 4, para. [0050]), and transmit the description file to the orchestrator device (i.e. para. [0054]), wherein the target data processing device is configured to generate, by the application, a rendering of the input file in a dedicated area of the application interface (i.e. FIG. 14, para. [0065]). However, the prior art does not teach wherein the part of the message content comprises one or more file attachments; transmit the input file to the target data processing device for processing; and provide an initialization view in a dedicated area of the application interface, the initialization view comprises a display of the one or more file attachments received by the orchestrator device as a thumbnail that is a clickable image; wherein the file processing device is configured to determine whether the part of the message content is similar to one or more reference documents by comparing a set of attributes associated with at least the non- structured file from the part of the message content with a set of attributes from the one or more reference documents; in response to a determination that the part of the message content is similar to the one or more reference documents, determine a feature vector using transformations and filters applied to the part of the message content: -2-extract a file type based on the feature vector.
            In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filling date of the claimed invention to modify or integrate the system of the prior art to incorporate the features of wherein the part of the message content comprises one or more file attachments; transmit the input file to the target data processing device for processing; and provide an initialization view in a dedicated area of the application interface, the initialization view comprises a display of the one or more file attachments received by the orchestrator device as a thumbnail that is a clickable image; wherein the file processing device is configured to determine whether the part of the message content is similar to one or more reference documents by comparing a set of attributes associated with at least the non- structured file from the part of the message content with a set of attributes from the one or more reference documents; in response to a determination that the part of the message content is similar to the one or more reference documents, determine a feature vector using transformations and filters applied to the part of the message content: -2-extract a file type based on the feature vector as recited in the context of claims 13, 22, and 31, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAN H TRAN/Primary Examiner, Art Unit 2173